Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The double patenting rejection of the application over claims 1-27 of U.S. Patent No. 10,620,721 is hereby withdrawn.  The amended claims have features not taught nor suggested in the claims of ‘721.  Particularly, the features are stored intersection volume in independent claims 1 and 11 and the generation of user interface upon identifying the controllable device of independent claims 26 and 27.
Allowable Subject Matter
Claims 1-27 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The invention provides for identifying locations and controlling devices. For example, a user may indicate a location by aiming at the location from multiple positions in a physical space. The user may also identify a controllable device to control by aiming at the device. Example systems and methods include determining a first position within a three-dimensional space, receiving a first directional input, and determining a first ray based on the first position and first directional input. Example systems and methods also include determining a second position within the three-dimensional space, receiving a second directional input, and determining a second ray based on the second position and second directional input. Example systems and methods may also include identifying a location within a three-dimensional space based on the first ray and the second ray.
The subject matter of the independent claims could either not be found or was not suggested in the prior art of record.  The subject matter not found includes a computer-implemented method and a computing device including, inter alia, 

generating a virtual ray extending from the determined position and determined orientation of the computing device in a previously stored representation of the space; 
detecting an intersection of the virtual ray with a previously stored intersection volume associated with the controllable device in the previously stored representation of the space; and 
identifying the controllable device in response to the detected intersection; 
generating a user interface for interacting with the identified controllable device; and 
transmitting a command to the controllable device in response to user input received via the user interface, of claim 1 and similarly claim 11 (fig. 6 and 7A-7C); 
determining the position and the orientation of the head mounted display device including: 
determining a first directional input corresponding to a first orientation of the head-mounted display device; and AMENDMENT AND RESPONSEPage 9
determining a second directional input corresponding to a second orientation of the head-mounted display device; 
identifying the controllable device based on the determined position and the determined orientation of the computing device in the space; 
generating a user interface for interacting with the identified controllable device, including displaying, by a display portion of the head mounted display device, a virtual user interface; and 
transmitting a command to the controllable device in response to user input received via the user interface, of claim 26 (fig. 4 and 5A-5F); and 
determining a first position and a first orientation of the computing device while the computing device is aimed at the controllable device; 

determining a second position and a second orientation of the computing device while the computing device is aimed at the controllable device; 
determining a second ray that extends from the second position of the computing device toward the controllable device based on the second position and second orientation of the computing device; and 
determining coordinates of the controllable device based on the first ray and the second ray; 
identifying the controllable device based on the determined position and the determined orientation of the computing device in the space; 
generating a user interface for interacting with the identified controllable device; and 
transmitting a command to the controllable device in response to user input received via the user interface, of claim 27 (fig. 8 and 9A-9D).
Wang et al. (US 2018/0322774) teaches a remote control method and a remote control system. The method includes receiving, by a remote control device, a plurality of ultra-wideband signals transmitted by a main control device to calculate position data; calculating, by the remote control device, rotation vector data according to detection data of the remote control device; transmitting, by the remote control device, the rotation vector data and the position data to the main control device to allow the main control device to identify an electronic device the remote control device aims at and transmit control information corresponding to the electronic device to the remote control device according to the rotation vector data and the position data; and displaying, by the remote control device, a control interface for controlling the electronic device according to the received control information.  Wang does not teach nor suggest above features as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM V SHENG whose telephone number is (571)272-7684.  The examiner can normally be reached on Mon-Fri 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TOM V SHENG/Primary Examiner, Art Unit 2628